Citation Nr: 0203859	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  00-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of being entitled to receive 
VA benefits.

2.  Entitlement to an effective date prior to January 1, 
2000, for the payment of dependency and indemnity 
compensation (DIC) to the veteran's child.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  He died in May 1994.  The appellant is the 
mother of the veteran's child, who was born in April 1994.

In a February 2000 rating decision, the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania, determined that service 
connection was warranted for the cause of the veteran's 
death.  In that decision, the ROIC also determined that the 
basic eligibility requirements for Dependents' Educational 
Assistance under chapter 35 of title 38, United States Code, 
had been met.

Thereafter, in a letter dated in May 2000, the ROIC advised 
the appellant that she had been found ineligible to receive 
benefits as the surviving spouse of the veteran.  The ROIC 
further advised the appellant that DIC had been awarded to 
her son, effective January 1, 2000.  The record reflects that 
she subsequently perfected timely appeals to the Board of 
Veterans' Appeals (Board) regarding the ROIC's determination 
as to her eligibility for benefits, and with respect to the 
effective date assigned for her son's receipt of DIC.

In November 2001, the appellant presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the ROIC.  A transcript of the hearing has been obtained 
and associated with the claims folder.

The Board notes that, although the veteran's child was in the 
custody of the appellant when the ROIC awarded entitlement to 
DIC benefits in May 2000, this is apparently no longer the 
case.  Documents on file indicate that, in March 2001, the 
Family Court of the State of Delaware, in and for Kent 
County, issued an Order establishing a custodial relationship 
between the veteran's child and the Division of Family 
Services in that State.  The file also contains a Minor 
Beneficiary Field Examination Request and Report, VA Form 27-
3190, indicating recognition of Delaware Family Services as 
legal custodian for purposes of administering VA benefits 
payable to the minor child, who was then being cared for in a 
foster home.  Because the veteran's child is currently in the 
legal custody of that agency and not the appellant, the Board 
has considered whether the agency should be contacted and 
advised of these proceedings prior to the issuance of a 
decision regarding the issue of an effective date of the 
child's benefits.  In addition, the Board has also considered 
whether the appellant now lacks "standing" to pursue a 
claim for an earlier effective date for her child's DIC, on 
the basis that she no longer has custody over the child.

Having reviewed the complete record, the Board believes that 
the Division of Family Services is not a "simultaneously 
contesting claimant" as contemplated by the provisions of 
38 C.F.R. § 20.500-20.504 and 20.713 (2001), because the 
appellant is not seeking to obtain benefits that would 
otherwise go to that agency.  Instead, she is seeking DIC for 
herself as a surviving spouse, and retroactive DIC for her 
child.  Although those benefits, if awarded, would be 
administered by that agency, the benefits would be used only 
for the benefit of the child, and not the agency.  The record 
in this case clearly demonstrates that the ROIC is aware of 
the custody status of the veteran's child and is aware that 
any benefits awarded to the child in this instance will be 
issued to the Division of Family Services, and not the 
appellant.  There is nothing in the record to suggest that 
the appellant is expecting to receive such benefits for 
herself instead of for the child.  To the contrary, the 
appellant has specifically argued that an earlier effective 
date should be awarded for her child's DIC, and it appears 
she is aware that payment of such benefits would go directly 
to the agency which holds custody over the child.  Thus, this 
case does not involve a situation of the type arising in 
cases involving "simultaneously contesting claims", which 
deal with two parties attempting to personally obtain 
entitlement to the same VA benefits. 

Furthermore, the Board believes that, notwithstanding the 
fact that she no longer has custody, the appellant does 
retain standing to pursue this appeal on behalf of the minor 
because she clearly retains an interest in the welfare of her 
child.  Moreover, as will be discussed in greater detail 
below, the Board concludes that an earlier effective date of 
June 9, 1994, with payment to commence as of July 1, 1994, is 
warranted for the award of DIC to the veteran's child.  
Because that date represents the earliest date possible for 
the payment of such benefits under the law, and therefore 
constitutes the maximum benefit available, the Board believes 
that the Division of Family Services, as the veteran's 
guardian and fiduciary, will not be prejudiced by our 
proceeding to render a decision in this case.  Thus, the 
Board also believes that no useful purpose would be served by 
remanding this case in order to further resolve these 
questions.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran died in May 1994.  At the time of his death, 
service connection was in effect for otitis externa, and a 
noncompensable (zero percent) evaluation had been assigned 
for this disability, effective from December 1969.

3.  The certificate of death lists the immediate cause of 
death as metastatic lung cancer.

4.  When VA received notice of the veteran's death, VA had 
knowledge that the veteran's child was a dependent of the 
veteran with apparent entitlement to DIC, but VA did not 
furnish the appellant, who was the child's custodian at that 
time, with an appropriate application form.

5.  In December 1999, the ROIC received an original formal 
claim of entitlement to DIC from the appellant, on behalf of 
herself and the veteran's minor son, who was born in April 
1994.

6.  The evidence demonstrates that the appellant and the 
veteran did not have a valid marriage under the laws of the 
State of Maryland, where they cohabited during the entirety 
of their relationship prior to his death, nor had the two 
parties mutually intended to contract a common-law marriage.


CONCLUSIONS OF LAW

1.  The criteria for recognition of the appellant as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits have not been met.  38 U.S.C.A. § 103 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 (2001).

2.  The criteria for entitlement to an effective date of June 
9, 1994, for the award of dependency and indemnity 
compensation to the veteran's minor child have been met.  38 
U.S.C.A. §§ 5110(d)(1), 5111 (West 1991); 38 C.F.R. §§ 3.150, 
3.152, 3.155, 3.400(c)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Eligibility of appellant as surviving spouse of the 
veteran

The appellant is seeking entitlement to dependency and 
indemnity compensation as the veteran's surviving spouse.  
Although the appellant acknowledges that she never married 
the veteran in an official ceremony, she essentially contends 
that she should be recognized as his "common-law" spouse 
because they lived together for at least fifteen months prior 
to his death, during which time they had a child together and 
held themselves out to the public as husband and wife. 

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which contains extensive provisions 
regarding VA's obligations to notify claimants of any 
information and/or evidence which might be needed in their 
claims, and to assist claimants in obtaining such evidence, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001).  VA has published regulations 
to implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These 
new regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Although the appellant is ultimately seeking entitlement to 
DIC benefits, the preliminary matter of whether she is 
eligible to receive VA benefits as the surviving spouse of 
the veteran is currently before the Board on appeal.  Unlike 
many questions subject to appellate review, the issue of 
whether the appellant is properly recognized as the veteran's 
surviving spouse, by its very nature, has an extremely narrow 
focus.  The ROIC, in the Statement of the Case (SOC) issued 
in July 2000, has set forth the law and facts in a fashion 
that clearly and adequately explained the basis of its 
decision.  The appellant has neither submitted nor made 
reference to any additional records which could tend to 
substantiate her claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
substantiate the claim.  

Furthermore, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2001); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (extensive record and 
detailed decision show futility of any further evidentiary 
development).  As will be discussed in greater detail below, 
there is no legal basis for granting the appellant's claim 
for VA benefits because she and the veteran resided together 
in the State of Maryland, which does not recognize common-law 
marriage.  Thus, even if every effort were taken to assist 
the appellant, there would remain no reasonable possibility 
that such assistance would aid in substantiating her claim.  
Given the circumstances of this matter, the Board cannot find 
any basis under the VCAA to defer appellate review.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Board does note that any duty imposed by VCAA has been met.  
In this case, there was an obligation on the part of VA to 
clarify the nature of the relationship between the appellant 
and the veteran.  That duty was accomplished, and any 
development on remand would be redundant.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In order to be entitled to VA death benefits as the 
"surviving spouse" of the veteran, the applicant must have 
been the veteran's spouse at the time of his death and must 
have lived continuously with him from the date of their 
marriage to the date of his death, except where there was a 
separation due to the misconduct of, or procured by the 
veteran without the fault of the spouse.  38 U.S.C.A. § 
101(3).

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and 38 C.F.R. § 3.50(a).  Under 38 C.F.R. § 3.1(j), 
the term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  See also 38 C.F.R. § 3.205 
(2001); Dedicatoria v. Brown, 8 Vet. App. 441 (1995); Badua 
v. Brown, 5 Vet. App. 472, (1993).

The undisputed facts in this show that the veteran and the 
appellant never obtained a marriage license and never went 
through a marriage ceremony in any state.  The appellant 
acknowledges that she never legally married the veteran, but 
contends that they were in a "common-law" marriage.  She 
has also averred, in testimony at her Travel Board hearing 
before the undersigned and in written submissions to the 
ROIC, that she and the veteran intended to be married, and 
that the veteran had acquired a tuxedo for the ceremony, but 
that they were unable to do so due to the illness and death 
of the veteran's mother, followed by the veteran's terminal 
illness.


However, as explained by the ROIC in its May 2000 letter to 
the appellant and in the July 2000 SOC, the Commonwealth of 
Maryland does not recognize common-law marriages as valid.  
Because the evidence of record reflects that the appellant 
and the veteran resided together in the State of Maryland 
during the entire period of their relationship, there is no 
basis in the record on which to find that they had a valid 
marriage under the laws of the state in which they resided.

The Board recognizes that, under the provisions of 38 C.F.R. 
§ 3.52, a marriage that is otherwise invalid under state law 
may be "deemed valid" for VA purposes if certain 
requirements are met.  See 38 U.S.C.A. § 103(a); 38 C.F.R. §§ 
3.52, 3.205(c).  Where an attempted marriage of a claimant to 
the veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if: (a) the 
marriage occurred one year or more before the veteran died 
(or existed for any period of time if a child was born during 
or before the purported marriage); (b) the claimant entered 
into the marriage without knowledge of the impediment; 
(c) the claimant cohabited with the veteran continuously from 
the date of the purported marriage to the date of his or her 
death; and (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52.

In a precedent opinion, the General Counsel has held that 
38 U.S.C.A. §  103(a) provides in part that, where it is 
established that a claimant for benefits such as DIC had 
entered into a marriage with a veteran without knowledge of 
the existence of a legal impediment to that marriage, and 
thereafter cohabited with the veteran for one year or more 
immediately preceding the veteran's death, such marriage will 
be deemed to be valid.  It was further held that the 
requirement of a marriage ceremony by a jurisdiction which 
does not recognize common-law marriage constitutes a "legal 
impediment" to such a marriage for purposes of that section.  
VAOPGCPREC 58-91 (June 17, 1991).

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state that does not recognize common-law marriages, VA may 
deem such a marriage valid for benefits purposes where the 
facts demonstrate that the claimant was without knowledge of 
the legal impediment at the time the invalid marriage was 
contracted.  See Dedicatoria v. Brown, 8 Vet. App. 441, 444 
(1995), wherein the United States Court of Appeals for 
Veterans Claims (Court) interpreted 38 C.F.R. § 3.52 "to 
require that determination of appellant's knowledge with 
respect to the legal impediment must be viewed in terms of 
what the appellant's state of mind was at the time that the 
invalid marriage was contracted."

In this case, the appellant has testified that she believed 
that she was in a valid common-law marriage with the veteran 
prior to his death and that she was unaware that such 
marriages were not recognized in Maryland.  In essence, she 
argues that she was unaware of the legal impediment to their 
having a valid marriage.  She has also testified that, during 
the year prior to the veteran's death, they held themselves 
out to be married, to the general public.  

In regard to the appellant's contention that she and the 
veteran held themselves out to the public as husband and 
wife, the Board notes that the veteran submitted three 
documents to VA in the several months prior to his death in 
which he specifically referred to questions regarding his 
marital status by checking the boxes labeled "never 
married."  In particular, we note a VA Form 21-526, Veterans 
Application for Compensation or Pension, received on March 
16, 1994; another VA Form 21-526 received on March 22, 1994; 
and another VA Form 21-526 received on April 29, 1994.  As 
stated, in each of these documents the veteran specifically 
reported that he had never been married.  The Board also 
notes that, in a March 1994 VA narrative summary, the 
veteran's treating physician noted that he had reported that 
he was living with his girlfriend at that time.  In short, 
the record reflects that, on four separate occasions in the 
three months prior to his death, the veteran specifically 
reported to VA personnel that he was not, and had not been 
married.  

The record also reflects that, in June 1994, a claim for 
burial benefits was received on the veteran's behalf.  It 
appears that this claim, as well as the veteran's funeral 
arrangements, were handled by the veteran's brother.  No 
reference was made, in any records pertaining to the 
veteran's death, of his having had a wife.  In fact, the 
certificate of death, dated in May 1994, also indicates that 
the veteran had "never married."  

In light of the aforementioned evidence, the Board believes 
the appellant's assertion that she and the veteran held 
themselves out to the public as married to be without 
credibility.  In essence, we believe the statements made by 
the veteran on several occasions immediately prior to his 
death regarding his marital status to be more probative and 
credible than statements made by the appellant over five 
years later in pursuit of a claim for VA compensation.  We 
believe this interpretation of their relationship to also be 
consistent with the notation contained on the certificate of 
death, and with the fact that the veteran's brother, not the 
appellant, took care of the funeral arrangements following 
his death.  Although the appellant has submitted a signed 
statement from two individuals in support of her claim, it 
appears that these individuals merely asserted that the 
appellant and the veteran were living together, and not that 
they were holding themselves out to the public as husband and 
wife.

In short, although we appreciate that the appellant's 
testimony under oath was sincerely intended, the Board finds 
that her contention that she and the veteran held themselves 
out to the public as married is lacking in credibility.  For 
this reason, the Board further finds that the appellant's 
statements as to having been unaware of any impediment to 
their being married, or of their having even intended to 
enter into a valid common-law marriage at all, are also 
unreliable and without credibility.

Therefore, while the Board concedes that the appellant lived 
with the veteran during the year prior to his death and that 
she and the veteran begat a child during their cohabitation 
as required under subsection (a) of 38 C.F.R. § 3.52, that 
she meets the requirements of subsections (c) and (d) of that 
regulation, and that she may have had no knowledge of the no-
common-law-marriage impediment under subsection (b), we find 
there is essentially no credible evidence of the appellant 
and the veteran having intended, or having attempted to enter 
into a common-law marriage as required under the introductory 
predicate of the regulation, since the veteran clearly 
denied, on several occasions, any marriage, and even the 
appellant stated they intended to undergo a ceremonial 
marriage but never had the opportunity to do so.  We note 
that, under 38 C.F.R. § 3.205(a)(6), in jurisdictions where 
marriages other than by ceremony are recognized, the various 
types of proof required to establish the claimed marriage 
include evidence of an agreement between the parties, at the 
beginning of their cohabitation, to contract a marriage. 

Accordingly, as explained in detail above, we essentially 
find the appellant's assertions of having believed that she 
was in a common-law marriage with the veteran to be without 
credibility.  Thus, the only credible evidence of record 
pertaining to their status is the veteran's own statements, 
which reflect that he described the appellant as being his 
"girlfriend," and that he repeatedly reported to VA during 
the period in question that he had "never married."  For 
these reasons, the Board concludes that the preponderance of 
the credible and probative evidence is against finding that 
the appellant and the veteran had an attempted marriage which 
could be deemed valid under the provisions of 38 C.F.R. § 
3.52. 

In rendering this decision, the Board is mindful that, when 
there is an approximate balance in the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.102 (2001).  Here, however, 
the evidence preponderates against the appellant's claim for 
status as the veteran's surviving spouse.

In summary, based upon the record in this case, the Board 
concludes that the appellant and the veteran did not have a 
valid marriage under the laws of the state where they resided 
prior to his death, nor did they have a "deemed valid" 
marriage under VA regulations.  Thus, the appellant cannot be 
recognized as the surviving spouse of the veteran for the 
purpose of receiving VA benefits, and her claim for 
entitlement to DIC must be denied.

II.  Effective date prior to January 1, 2000, for the payment 
of DIC
to the veteran's child

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
In the July 2000 SOC, the ROIC set forth the law and facts in 
a fashion that clearly and adequately explained the basis of 
its decision.  The appellant has neither submitted nor made 
reference to any additional records which could tend to 
substantiate her claim, on behalf of the minor child of her 
and the veteran, for an earlier effective date.  The Board 
therefore believes that there are no outstanding records or 
other evidence that could substantiate the claim.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters, Soyini, Sabonis, supra.  


As discussed above, the appellant is seeking a commencement-
of-payment date prior to January 1, 2000, for the payment of 
DIC to her son.  She essentially contends that these payments 
should be effective from May 1994, which is the month in 
which the veteran died.

Generally, the effective date of an award based on a claim 
for DIC is the date of receipt of the application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  For claims received on or after 
October 1, 1984, if an application for DIC is received within 
45 days after the date of death, the effective date of the 
award shall be the first day of the month in which the death 
occurred.  Otherwise, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(c)(3)(ii); see 38 
U.S.C.A. § 5110(d)(1).

It is clear from the record that the date of receipt of the 
appellant's formal claim for DIC was in December 1999.  There 
is no evidence of record that the appellant filed a formal 
claim for DIC within one year after the date of the veteran's 
death, which period ran from May 1994 to May 1995.  Thus, 
under the rules generally applicable to the assignment of an 
effective date for DIC, the ROIC was correct to award those 
benefits to the veteran's child effective from the date of 
the claim, in December 1999.  Moreover, the law provides 
that, once an effective date is established, actual payment 
of benefits may not begin until the first day of the next 
calendar month, which in this case means January 1, 2000. 38 
U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. § 3.31 (2001).

However, the Board points out that, under 38 C.F.R. § 
3.150(b), once notice of the death of a veteran is received, 
VA is charged with the duty to furnish an appropriate 
application form for death benefits to any dependent of the 
veteran who has apparent entitlement.


The record reflects that, in April 1994, the veteran 
submitted a VA Form 21-526 to the ROIC, in which he reported 
that he had a child, born in 1994.  The veteran died the 
following month.  The Board notes that, shortly following the 
veteran's death, which occurred on May 30,1994, his brother 
submitted a claim for burial benefits, accompanied by the 
veteran's certificate of death.  This certificate identifies 
metastatic lung cancer as the immediate cause of death.  On 
the same day that this certificate was received at the ROIC, 
June 9, 1994, final regulations were published which added 
lung cancer to the list of the diseases for which presumptive 
service connection was warranted based upon exposure to 
herbicides in Vietnam under 38 C.F.R. §§ 3.307 and 3.309(e).  
See 59 Fed. Reg. 29,724 (June 9, 1994).  This amendment to 
the regulations was also made effective June 9, 1994, and 
covers respiratory cancers manifested within 30 years of the 
veteran's exposure.

The veteran's DD Form 214 shows that he received, among other 
awards and decorations, the Vietnam Service Medal during his 
service in the Army from December 1966 to December 1969.  
Thus, because the evidence of record at the time of the 
application for burial benefits showed that the veteran had 
served in Vietnam during the Vietnam era, and that he had 
died within 30 years thereafter as a result of one of the 
diseases listed under 38 C.F.R. § 3.309 as being 
presumptively related to herbicides, the Board is of the 
opinion that the evidence of record at that time suggested 
that service connection was warranted for the cause of the 
veteran's death.  

Therefore, because the evidence of record in June 1994 
demonstrated that the veteran's child had apparent 
entitlement to certain death benefits, the Board finds that 
under 38 C.F.R. § 3.150, VA had an affirmative duty to 
furnish an application form for DIC benefits to the 
appellant, as the child's guardian at that time.  There is, 
however, no evidence in the record suggesting that VA 
forwarded the appropriate application or any other 
correspondence to the appellant after receiving notice of the 
veteran's death.  

The Board notes that, under the provisions of 38 C.F.R. § 
3.155, upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).  However, in Quarles v. Derwinski, 3 Vet. 
App. 129, 137 (1992), and Servello v. Derwinski, 3 Vet. App. 
196, 200 (1992), the Court held that "the one-year filing 
period for such applications did not begin to run" when VA 
did not forward the claimant a formal application form once 
his informal claim had been received and that, therefore, the 
date on which the informal claim was received "must be 
accepted, as a matter of law, as the date of his 'claim' or 
'application' for purposes of determining an effective date . 
. . ." Servello, 3 Vet. App. at 200.

The Board believes that the same essential analysis must 
apply to the facts of the instant case.  As explained in 
detail above, 38 C.F.R. § 3.150 charges VA with an 
affirmative duty to furnish an application form for certain 
death benefits to a dependent of a deceased veteran who has 
apparent entitlement.  It is as if the notification of the 
death of a veteran is in effect an informal claim for 
purposes of giving rise to a specific obligation on the part 
of the VA to forward an appropriate application to the 
appellant.  The Board notes that, "Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim."  38 C.F.R. § 3.155(a).


Applying the Court's analysis in Quarles and Servello, and 
considering the doctrine of giving the benefit of the doubt 
to the claimant, the Board finds that, because the RO did not 
send the appellant a formal application form upon 
notification of the veteran's death, the date of notification 
of the veteran's death, June 9, 1994, must be accepted as the 
date of the claim for purposes of determining an effective 
date for the benefits payable to the veteran's minor child.  
This is particularly appropriate since the beneficiary was an 
infant at the time, and was totally dependent upon others, 
and upon VA, to assure that his interests were protected.  
Accordingly, the Board concludes that an effective date of 
June 9, 1994, is warranted for the award of DIC to that 
child.

The Board points out that the effective date of an award of 
DIC for which application is received within one year of the 
date of death shall normally be the first day of the month in 
which the death occurred.  38 U.S.C.A. § 5110(d)(1). In this 
case, the veteran died in May 1994, so the effective date for 
the award of DIC benefits would normally be the first day of 
that month.  However, when DIC is awarded pursuant to a 
liberalizing law, the effective date of the award shall be 
fixed based on facts found, but shall not be earlier than the 
effective date of the act.  38 C.F.R. § 3.144(a); see 38 
U.S.C.A. § 5110(g).  Because, in this case, the liberalizing 
law in question, which added lung cancer to the list of 
presumptive diseases, became effective on June 9, 1994, the 
award of DIC cannot be effective prior to June 9, 1994.

In reviewing this case, the Board has carefully considered a 
holding of VA's General Counsel which determined that a 
failure to furnish information regarding VA benefits under 38 
U.S.C.A. § 7722 did not afford a basis for assigning an 
earlier effective date. VAOPGCPREC 17-95 (June 21, 1995).  
However, the Board notes that this opinion was expressly 
limited to situations where there had been a lack of 
compliance with a notification obligation under 38 U.S.C.A. § 
7722.  The General Counsel acknowledged that the scope of 
VA's obligation may differ under other statutory provisions.  
The Board finds that the specific, express duty to furnish an 
appropriate application form to certain individuals under 38 
C.F.R. § 3.150 is a separate, distinct affirmative duty apart 
from any duty regarding outreach services under 38 U.S.C.A. § 
7722.  As such, the above-cited opinion of the General 
Counsel does not preclude assignment of an earlier effective 
date when the duty to furnish the appropriate application is 
not complied with.  The Board finds that the failure to 
furnish an application form under 38 C.F.R. § 3.150 should be 
viewed as similar to a breach of VA's specific, express duty 
to provide a formal claim form under 38 C.F.R. § 3.155 after 
receiving an informal claim, and that the analysis of the 
Court in situations involving a breach of the 38 C.F.R. § 
3.155 duty should also apply to situations (as in the present 
case) involving a breach of the duty imposed by 38 C.F.R. § 
3.150.  See Quarles, Servello, supra.

In summary, the Board finds that an earlier effective date of 
June 9, 1994, is warranted for the award of DIC benefits to 
the veteran's child.  As noted above, the payment of monetary 
benefits based on an award of DIC may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  
Thus, the effective date for commencement of payment of the 
appellant's DIC award under the present decision is July 1, 
1994.

The ROIC, in implementing this decision, will ascertain the 
appropriate legal custodian to which the child's DIC benefits 
should be disbursed, and the manner in which such payment 
shall be made.


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of receiving VA benefits.  
To this extent, the appeal is denied.

An effective date of June 9, 1994, for entitlement to DIC 
benefits for the veteran's child, with commencement of 
payment from July 1, 1994, is granted.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

